DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on April 18, 2019, is the U.S. national stage of an international PCT application, filed on February 22, 2019, and claims priority to a foreign application, filed on October 9, 2018.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on April 18, 2019. Claims 1-32 were canceled. Claims 33-56 were added. Claims 33-56 are pending for consideration in the present U.S. non-provisional application.
Information Disclosure Statement
The information disclosure statements (IDS) filed on April 18, 2019 and July 31, 2019 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 37, 42, 49 and 54 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claim(s).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipation rejections set forth in this Office action:


Claims 33, 38, 45 and 50 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Baek et al. (US 2019/0028866 A1).
33. A method for supporting event monitoring in a first apparatus, comprising: 
sending to a second apparatus a monitoring request message including a monitoring type parameter indicating a requested monitoring event to be monitored for one or a group of User Equipments (UEs) (Baek, para. [0082], “At operation 251, the SCS/AS 225 transmits a monitoring request message to the SCEF 220. The monitoring request message may include at least one of external identifier(s) or MSISDN(s), an SCS/AS identifier, an SCS/AS reference ID, a monitoring type, the maximum number of reports, a monitoring duration, a monitoring destination address, an SCS/AS reference ID for deletion, an external group ID, and a wait time for SCEF, HSS, and/or CN node. The wait time may be called a waiting time. The external group ID indicating an ID of a group to which the UE belongs may be a value associated with an external ID for identifying the UE or an MSISDN which is a mobile communication number of the UE.” emphasis added.); and 
receiving from the second apparatus a first monitoring response message or a first monitoring indication message including a monitoring event report of the requested monitoring event of the one or group of UEs (Baek, para. [0083], “Here, the wait time for SCEF, HSS, and MME/SGSN refers to a time for which a relevant network apparatus collects monitoring event results of the UE belonging to the group. In other words, there may be a plurality of UEs managed by one network apparatus, and among them there may be two or more UEs which are members of the external group ID. When a monitoring event occurs at one of the UEs, the apparatus does not send a report on the result of the event immediately, but collects the monitoring event results of the UEs belonging to the group for a specific time and then sends a report. This specific time means the wait time. That is, this may be called a guard timer to send a monitoring report for the group. This timer is stored in the SCEF 220 and the HSS 215 and may be used when each node processes the received monitoring event result. Also, the MME/SGSN 205 may store this timer and use it to process the monitoring event result. If the group ID is included in the monitoring request message, the individual identifier of the UE may not be included. Also, the monitoring request message may include both a group ID and an individual identifier of the UE.” emphasis added.)
38. A method for supporting event monitoring in a second apparatus, comprising: 
receiving from a first apparatus a first monitoring request message including a monitoring type parameter indicating a requested monitoring event to be monitored for one or a group of User Equipments (UEs) (Baek, paras. [0082], [0083], Id.); and 
sending to the first apparatus a first monitoring response message or a first monitoring indication message including a monitoring event report of the requested monitoring event of the one or group of UEs (Baek, paras. [0082], [0083], Id. cf. Claim 33).
45. A first apparatus for supporting event monitoring (Baek, FIG. 20-22), comprising: 
a transceiver configured to transmit wireless signals to a second apparatus and to receive wireless signals from the second apparatus (Baek, FIG. 20-22, Id.); 
one or more processors (Baek, FIG. 20-22, Id.); and 
one or more memories comprising a computer program configured to, when executed by the one or more processors (Baek, FIG. 20-22, Id.), cause the first apparatus to: 
send to the second apparatus a monitoring request message including a monitoring type parameter indicating a requested monitoring event to be monitored for one or a group of User Equipments (UEs) (Baek, paras. [0082], [0083], Id.); and 
Baek, paras. [0082], [0083], Id. cf. Claim 33).
50. A second apparatus for supporting event monitoring (Baek, FIG. 20-22, Id.), comprising: 
a transceiver configured to transmit wireless signals to a first apparatus and receive wireless signals from the first apparatus (Baek, FIG. 20-22, Id.); 
one or more processors (Baek, FIG. 20-22, Id.); and 
one or more memories comprising computer program configured to, when executed by the one or more processors (Baek, FIG. 20-22, Id.), cause the first apparatus to: 
receive from the first apparatus a first monitoring request message including a monitoring type parameter indicating a requested monitoring event to be monitored for one or a group of User Equipments (UEs) (Baek, paras. [0082], [0083], Id.); and 
send to the first apparatus a first monitoring response message or a first monitoring indication message including a monitoring event report of the requested monitoring event of the one or group of UEs (Baek, paras. [0082], [0083], Id. cf. Claim 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36, 39-41, 43, 44, 46-48, 51-53, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2019/0028866 A1) in view of 3GPP, "3rd Generation .
34. The method according to claim 33, wherein: a value of the monitoring type parameter includes a Packet Data Network (PDN) connectivity status of the one or group of UEs; and/or the monitoring event report includes PDN connection information of the one or group of UEs (3GPP TS 23.682, sec. 4.5.6.1, “The Monitoring Events feature is intended for monitoring of specific events in 3GPP system and making such monitoring events information available via the SCEF. It is comprised of means that allow the identification of the 3GPP network element suitable for configuring the specific events, the event detection, and the event reporting to the authorised users, e.g. for use by applications or logging, etc. If such an event is detected, the network might be configured to perform special actions, e.g. limit the UE access. Configuration and reporting of the following monitoring events may be supported: […] PDN Connectivity Status […] Support for Monitoring Events can be offered either via HSS, MME/SGSN (as described in clause 4.5.6.2) or via PCRF (as described in clause 4.5.6.3). Based on operator policies, it shall be possible to configure Monitoring Events such that some Monitoring Event follows procedures in clause 4.5.6.2 while another Monitoring Event follows procedures in clause 4.5.6.3. SCEF shall not enable a given Monitoring Event for the same UE via both HSS/MME/SGSN, and PCRF. For the case of group based Monitoring Events, the SCS/AS (either the same SCS/AS or different SCSs/ASs) may configure a Monitor Event with different External Group Identifiers. If, in such a case, more than one External Group Identifier point to the same UE and no Group Reporting Guard Time was provided with any of the monitoring event configurations, the MME, HSS, and SCEF should not send duplicate reports of the same event for the same UE to the same destination.” emphasis added.)
3GPP TS 23.682, sec. 4.5.6.1, Id.) The prior art disclosure and suggestion(s) of 3GPP TS 23.682 are for reasons of allowing the SCS/AS to be notified of PDN Connectivity status changes of the UE (3GPP TS 23.682, sec. 5.6.1.10, “This monitoring event allows the SCS/AS to be notified of PDN Connectivity status changes of the UE, i.e. when PDN Connections are created or deleted for the UE. The PDN Connectivity Status monitoring events report includes the IP address allocated for the UE PDN connection, the PDN Type and optionally the APN. This may be used by the SCS/AS to initiate communication with the UE, or to know when communication is no longer possible. Reporting is also done for PDN Connections using T6a/T6b connection towards the SCEF.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing the SCS/AS to be notified of PDN Connectivity status changes of the UE.
35. The method according to claim 33, wherein the first apparatus is a third party server including a Service Capability Sever (SCS), an Application Server (AS) or an Application Function (AF); and the second apparatus includes a Service Capability Exposure Function (SCEF) or Network Exposure Function (NEF) (3GPP TS 23.682, sec. 4.5.6.1, Id.)
 (3GPP TS 23.682, sec. 5.6.1.10, Id.)
39. The method according to claim 38, wherein: the monitoring type parameter is a Packet Data Network (PDN) connectivity status parameter indicating a PDN connectivity status of one or more UEs; and/or the monitoring event report includes PDN connection information of the one or group of UEs (3GPP TS 23.682, sec. 4.5.6.1, Id. cf. Claim 34).
40. The method according to claim 38, wherein the first apparatus is a third party server including a Service Capability Sever (SCS), an Application Server (AS) or an Application Function (AF); and the second apparatus includes a Service Capability Exposure Function (SCEF) or Network Exposure Function (NEF) (3GPP TS 23.682, sec. 4.5.6.1, Id. cf. Claim 35).
41. The method according to claim 39, wherein: the PDN connection information includes a PDN connection status, a PDN type identifying a PDN connection type, and an interface indication identifying an interface between 3GPP network and the SCS/AS or AF; and/or the PDN connectivity status includes a CREATED status indicating a PDN connection is created, or a RELEASED status indicating the PDN connection is released (3GPP TS 23.682, sec. 5.6.1.10, Id. cf. Claim 36).
43. The method according to claim 38, further comprising: 
sending to a Home Subscriber Server (HSS) or a Unified Data Management (UDM) a second monitoring request message to configure the monitoring event indicated by the monitoring type parameter on the HSS or UDM and on a Mobility Management Entity (MME), a Id.); and 
receiving from the HSS or UDM a third monitoring response message or a third monitoring indication message including the monitoring event report of PDN connection information of the one or group of UEs; or receiving from the HSS or UDM a fourth monitoring response message or a fourth monitoring indication message indicating acknowledgement of the second monitoring request message or not (3GPP TS 23.682, sec. 4.5.6.1, Id.)
44. The method according to claim 43, further comprising receiving from the MME, SGSN or AMF a fifth monitoring indication message including the monitoring event report of PDN connection information of the one or group of UEs (3GPP TS 23.682, sec. 4.5.6.1, Id.)
46. The first apparatus according to claim 45, wherein: a value of the monitoring type parameter includes a Packet Data Network (PDN) connectivity status of the one or group of UEs; and/or the monitoring event report includes PDN connection information of the one or group of UEs (3GPP TS 23.682, sec. 4.5.6.1, Id. cf. Claim 34).
47. The first apparatus according to claim 45, wherein the first apparatus is a third party server including a Service Capability Sever (SCS), an Application Server (AS) or an Application Function (AF); and the second apparatus includes a Service Capability Exposure Function (SCEF) or Network Exposure Function (NEF) (3GPP TS 23.682, sec. 4.5.6.1, Id. cf. Claim 35).
48. The first apparatus according to claim 46, wherein: the PDN connection information includes a PDN connection status, a PDN type identifying a PDN connection type, and an interface indication identifying an interface between 3GPP network and the SCS/AS or AF; and/or the PDN 3GPP TS 23.682, sec. 5.6.1.10, Id. cf. Claim 36).
51. The second apparatus according to claim 50, wherein: the monitoring type parameter is a Packet Data Network (PDN) connectivity status parameter indicating a PDN connectivity status of one or more UEs; and/or the monitoring event report includes PDN connection information of the one or group of UEs (3GPP TS 23.682, sec. 4.5.6.1, Id. cf. Claim 34).
52. The second apparatus according to claim 50, wherein the first apparatus is a third party server including a Service Capability Sever (SCS), an Application Server (AS) or an Application Function (AF); and the second apparatus includes a Service Capability Exposure Function (SCEF) or Network Exposure Function (NEF) (3GPP TS 23.682, sec. 4.5.6.1, Id. cf. Claim 35).
53. The second apparatus according to claim 51, wherein: the PDN connection information includes a PDN connection status, a PDN type identifying a PDN connection type, and an interface indication identifying an interface between 3GPP network and the SCS/AS or AF; and/or the PDN connectivity status includes a CREATED status indicating a PDN connection is created, or a RELEASED status indicating the PDN connection is released (3GPP TS 23.682, sec. 5.6.1.10, Id. cf. Claim 36).
55. The second apparatus according to claim 50, further configured to: send to a Home Subscriber Server (HSS) or a Unified Data Management (UDM) a second monitoring request message to configure the monitoring event indicated by the monitoring type parameter on the HSS or UDM and on a Mobility Management Entity (MME), a Serving GPRS Support Node (SGSN) or a Access and Mobility Management Function (AMF); and receive from the HSS or UDM a third monitoring response message or a third monitoring indication message including the monitoring event report of PDN connection information of the one or group of UEs; or receive from the HSS Id. cf. Claim 43).
56. The second apparatus according to claim 55, further configured to receive from the MME, SGSN or AMF a fifth monitoring indication message including the monitoring event report of PDN connection information of the one or group of UEs (3GPP TS 23.682, sec. 4.5.6.1, Id. cf. Claim 44).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Kim et al. (US 2016/0277243 A1) provides additional prior art disclosure and suggestion(s) considered pertinent to the claimed invention (Kim, para. [0130], “In step S903, the SCEF sends a Monitoring Request message to the HSS with the monitoring event configuration details (e.g. : Monitoring Event ID). The SCEF stores the Monitoring Event ID, the Monitoring Destination node and possibly other parameters. In step S904, the HSS verifies the monitoring event information. For option A monitoring events are configured in HSS as part of UE subscriber data. In step S905, the HSS sends the Monitoring Response to the SCEF when accepting the Monitoring Request. For option B it includes the address(es) of the serving node(s). In step S906, the SCEF forwards the Response to the SCS/AS. If the cause value from HSS indicates the SCS/AS is not allowed monitor this event or this UE, or there is no valid subscription information a confirm message is sent with a cause value indicating the reason for the failure condition and the flow stops at this step.”)
Rönneke et al. (US 2019/0394712 A1) provides additional reference disclosure and suggestion(s) considered pertinent to the claimed invention (Rönneke, Abstract, “Systems and methods for network event reporting are provided. In some embodiments, a method performed by a first ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476